Citation Nr: 0919080	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
hiatal hernia with reflux esophagitis, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a right foot 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of right 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1974 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In December 2008, the Veteran submitted additional new 
evidence in the form of a statement and letters from medical 
providers.  Normally, absent a waiver from the Veteran, a 
remand is necessary when evidence is received by the Board 
that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement and letters relate 
to treatment for psychiatric disorders.  Consequently, a 
remand is not necessary.  However, the evidence seems to 
indicate that the Veteran is filing an informal claim of 
service connection for a psychiatric disorder.  As such, the 
Board refers the Veteran's claim of service connection for a 
psychiatric disorder to the RO for appropriate action.

(The application to reopen a claim of service connection for 
residuals of right hand injury is granted in the decision 
below.  The issues of an increased rating for 
gastroesophageal hiatal hernia with reflux esophagitis, 
service connection for a right foot disability, and the 
underlying issue of service connection for residuals of right 
hand injury are addressed in the remand that follows the 
decision.)


FINDINGS OF FACT

1.  By a September 1994 rating decision, the RO denied a 
claim of service connection for residuals of right hand 
injury; the Veteran did not appeal.

2.  The evidence related to the Veteran's residuals of right 
hand injury claim, received since the September 1994 rating 
decision, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

A September 1994 decision denying a claim of service 
connection for residuals of right hand injury is final; new 
and material evidence sufficient to reopen the Veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection for residuals of a right hand injury was 
denied in September 1994.  The claim was denied because the 
evidence of record did not show that the Veteran's right 
wrist complaints in service resulted in a chronic residual 
disability.  The Veteran did not appeal that decision.  The 
Veteran applied to have his claim reopened in correspondence 
received in April 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the September 
1994 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in April 1994.  A record dated in April 
1990 shows that the Veteran complained of right wrist pain 
and swelling, with a duration of three weeks.  He was placed 
in a wrist splint and the diagnosis was to rule out strain 
versus tendonitis.  A record dated in May 1990 shows that x-
rays revealed no abnormalities, and the diagnosis was to rule 
out tendonitis.  The Veteran reported no history of trauma.  
A subsequent record also dated in May 1990 reveals that a 
cast was removed from the Veteran's right arm and that he had 
been treated for tendonitis.  The Veteran's discharge 
examination dated in December 1993 did not show any right 
hand or wrist disabilities.  No disability of the right hand 
was found at a June 1994 VA examination.

The relevant evidence received since the September 1994 
denial consists of VA and private medical records.  A VA 
medical record dated in June 2000 shows that the Veteran was 
diagnosed with carpal tunnel syndrome in his right wrist.  A 
letter from M.H., M.D. dated in December 2005 shows that the 
Veteran reported having right wrist pain since 1990.  He did 
not recall an injury that might have led to that.  X-rays 
showed possible osteoarthritis of the pisotriquetral joint.  
Dr. M.H. opined that the Veteran's pain in the right wrist 
was probably from pisotriquetral osteoarthritis. 
Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a current disability that could be 
related to the 1990 complaints in service, the Board finds 
that it is both new and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for residuals of right hand injury, and the application to 
reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for residuals 
of a right hand injury is reopened; to this limited extent, 
the appeal of this issue is granted.


REMAND

The Veteran should be sent an updated Veterans Claims 
Assistance Act of 2000 (VCAA) letter notifying him of the 
information and evidence necessary to substantiate the 
underlying claim of service connection for residuals of a 
right hand injury.  This is so in light of the reopening of 
his claim.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the VCAA notification 
required for an increased rating claim must include certain 
specifics.  Section 5103(a) of title 38 of the United States 
Code requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In order to ensure 
compliance with these notification requirements, the agency 
of original jurisdiction (AOJ) should issue a notification 
letter that complies with these requirements.

Regarding the Veteran's increased rating claim, the Veteran 
contends that his gastroesophageal hiatal hernia with reflux 
esophagitis is more severe than the currently assigned 10 
percent rating.  He contends that he regurgitates two to 
three times a week, has heartburn when he eats and during the 
night, and his right shoulder hurts.  (The Board notes that 
with regards to the Veteran's contentions of right shoulder 
pain, the Veteran is also service-connected for right 
shoulder tendonitis.)

The Veteran was afforded a VA examination in June 2005.  The 
examiner noted that the Veteran had regurgitation and 
pyrosis, but not dysphagia.  

The Veteran's gastroesophageal hiatal hernia with reflux 
esophagitis has been evaluated utilizing the rating criteria 
found at Diagnostic Code 7346.  Under Diagnostic Code 7346, a 
10 percent rating is for application when there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent rating is for application when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is for application when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114.

Here, while the evidence does not show that the Veteran has 
dysphagia, it does show that he has pyrosis, regurgitation, 
and shoulder pain.  The Veteran's contentions indicate that 
he believes that his disability is productive of considerable 
impairment of health.  Regarding his right shoulder pain, the 
record does not indicate whether the pain is a result of his 
hiatal hernia or his service-connected tendonitis.  

The Board finds that in light of the above, a new VA 
examination is necessary to determine the current severity of 
the Veteran's gastroesophageal hiatal hernia with reflux 
esophagitis.  The examiner must determine whether the Veteran 
has persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.  The examiner should determine, 
if possible, whether the Veteran's right shoulder pain is a 
result of his hiatal hernia or his tendonitis, or whether it 
is a combination of both.  The examiner should also 
determine, if possible, what degree of impairment the 
Veteran's gastroesophageal hiatal hernia with reflux 
esophagitis has on his overall health.  

Turning to the Veteran's right foot disability, he contends 
that he hurt his foot in service because of 20 years of 
running.  He contends that his foot was swollen for three to 
four days in service.  (The only complaints the Veteran had 
related to his feet that are shown in his STRs relate to a 
fungal irritation on his toes in 1975.)  

A VA medical record dated in May 2005 indicates that the 
Veteran complained of right foot pain.  On examination, there 
was right base first tenderness and right base first hallux 
valgus.

A VA medical record dated in June 2005 reveals that the 
Veteran complained of bilateral foot pain.  He identified a 
"lump" on the dorsolateral aspect of the right middle foot.  
He reported that the area became painful and had been present 
for many years.  He denied any history of trauma to that 
site.  The Veteran reported that he used to spend long hours 
weightbearing at work, but that he currently did not walk or 
stand as much.  The Veteran's past medical history included 
Achilles tendinitis with an onset date of May 2005.  
Examination revealed that neurovascular status was grossly 
intact.  There was a bony prominence palpated at the 
dorsolateral of the right middle foot in the area of the 
cuboid lateral cuneiform articulation site.  X-rays revealed 
osseous hypertrophy associated with the area of the cuboid 
and the lateral cuneiform of the right foot; however, due to 
overlap of the bone it was very difficult to accurately 
identify the extent of the exostosis.  The Veteran was 
diagnosed with exostosis of the right foot.  

The Veteran has not been afforded a VA examination to 
determine whether his currently diagnosed right foot 
disabilities are related to his military service.  The 
Veteran has provided statements regarding foot pain in 
service.  There is nothing in the record to indicate that the 
Veteran's statements are not credible.  Because the Veteran 
contends that he had foot pain in service, and because he has 
been diagnosed with hallux valgus, exostosis, and Achilles 
tendonitis, the Board finds that a VA examination would be 
beneficial in determining whether any currently diagnosed 
right foot disability is related to his military service.

Regarding the Veteran's claim of service connection for 
residuals of a right hand injury, the Veteran has not been 
afforded a VA examination to determine if his carpal tunnel 
syndrome or possible osteoarthritis of the pisotriquetral 
joint is related to the Veteran's wrist pain complaints in 
service.  In light of the Veteran's claim being reopened, the 
Board finds that a VA examination would be beneficial to 
determine if the Veteran's currently diagnosed disabilities 
are related to his military service.

Accordingly, the case is REMANDED to the AOJ for the 
following actions: 

1.  The AOJ must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claims for service connection; (2) that 
VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
The notice to the Veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess, supra.  

The AOJ should also notify the claimant 
that, to substantiate a claim for an 
increased rating for his gastroesophageal 
hiatal hernia with reflux esophagitis, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life should be submitted.  The 
claimant must be notified that the 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
provide for a range in severity from 
noncompensable to as much as 60 percent 
for his disability, based on the nature 
of the symptoms of the condition for 
which compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  38 
C.F.R. § 4.71a (2008).  In this instance, 
the notice should include information 
about the rating criteria used to rate 
the Veteran's disability and what is 
required to obtain a higher rating under 
38 C.F.R. § 4.114 (2008).  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of disability experienced by the 
Veteran due to his service-connected 
gastroesophageal hiatal hernia with 
reflux esophagitis.  The examiner should 
delineate all symptoms attributable to 
the Veteran's disability such as:  
vomiting, material weight loss, 
hematemesis, melena, anemia, recurrent 
epigastric distress, dysphagia, pyrosis, 
or substernal, arm, or shoulder pain.  
The examiner should answer these 
questions:  1)whether the Veteran 
experiences persistent recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation; 2) whether 
the Veteran's right shoulder pain is due 
to his gastroesophageal hiatal hernia 
with reflux esophagitis, his tendonitis, 
or a combination of both; and 3) whether 
the disability is productive of 
considerable or severe impairment of 
health.  (Although the examiner may feel 
that he/she must rely on speculation to 
arrive at an opinion regarding the level 
of impairment on the Veteran's health, it 
should be kept in mind that educated 
conjecture based on the available record 
by a medical professional is more helpful 
than no opinion at all.)

The Veteran should also be scheduled for 
a VA examination to determine if any 
right foot disability-such as hallux 
valgus, exostosis, or Achilles 
tendonitis, or any right hand or wrist 
disability-such as carpal tunnel 
syndrome or any osteoarthritis of the 
pisotriquetral joint, is related to his 
military service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any aforementioned 
disability is related to the Veteran's 
military service.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


